COX, Judge
(dissenting):
There is an old legal cliche, Bad facts make for bad law. The majority opinion affirms that cliche.
Judge Cook stated it better than I can, when he said:
[T]he power to grant immunity [is] derived from the power of a convening authority to discontinue investigations of crimes, dismiss formal charges, direct that a charge be withdrawn, and set aside findings of guilty, which are plenary in nature. Clearly, such powers can only be exercised specifically: no one could assert that someone had apparent authority to convene a court-martial, or dismiss charges. Only actual authority can be exercised in those related circumstances. From this, I conclude that the power to grant immunity from prosecution can only be exercised by a person authorized to convene general courts-martial and he must knowingly so act. It is not enough that an accused may have reasonably believed that he had been granted immunity; there must be actual immunity granted, or there is no *294immunity. See United States v. D’Apice, 664 F.2d 75 (5th Cir.1981).
Cooke v. Orser, 12 MJ 335, 364-65 (CMA 1982) (Cook, J., dissenting) (footnote omitted).
Senior Judge Everett, joined by Chief Judge Sullivan, are obviously concerned about servicemembers being treated unfairly by their superiors. So am I. In my judgment, the remedy for unfair treatment lies in suppressing the “fruits of the poisonous tree,” not in creating a legal fiction of “de facto” immunity. “[T]he decision to grant ... immunity should be left in the hands of the Executive Branch.” United States v. Zayas, 24 MJ 132, 137 (CMA 1987) (Cox, J., dissenting). Additionally, there may be cases so outrageous on their facts that concepts of denial of due process cause judges to dismiss the charges. See, e.g., Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952). This case does not rise to such an offensive level.
I would remand the case to the Court of Military Review and order it to strike all evidence from the record which was or could have been derived from June 15, 1988, when the decision was communicated to appellant that the case would be handled by civilian agencies. Every statement that was given by appellant from that point forward, and evidence derived therefrom, should be stricken from the record. Art. 31(d), Uniform Code of Military Justice, 10 USC § 831(d). Then the case could be remanded to the convening authority for a new investigation under Article 32, UCMJ, 10 USC § 832, or other appropriate disposition, depending on the state of the evidence. There is no question in my mind that appellant had a right to rely upon his commanding officer’s representations that the matter would not result in a court-martial if he cooperated with the civil authorities. I would not elevate this promise to a grant of immunity, but I would find that it constituted a form of legal coercion under Article 31.
Accordingly, I dissent from the majority opinion, but I do so recognizing that the end result might well be the same.